DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reissue Applications
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,002,798 is or was involved. These proceedings would include any trial before the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The declaration submitted with the application (December 30, 2020) is a copy from the grandparent reissue application. While this is acceptable for the establishment of a filing date, a new declaration with an applicable error statement is required. Although a letter with an acceptable error statement has been submitted, applicant is required to submit a new declaration. MPEP 1451 states in part:
”The examiner should reject the claims of the continuation reissue application under 35 U.S.C. 251  as being based on an oath/declaration that does not identify an error being corrected by the continuation reissue application, and should require a new oath/declaration. See 37 CFR 1.175. Even for applications filed on or after September 16, 2012, a new oath/declaration is required for identification of the error, as opposed to identification of the error in the remarks accompanying an amendment, because 37 CFR 1.175(f)(2)  states that "[i]f all errors identified in the inventor’s oath or declaration from the earlier-filed reissue application are no longer being relied upon as the basis for reissue, the applicant must identify an error being relied upon as the basis for reissue," and in this instance the initial oath/declaration (the copy filed) never stated a proper "error." 37 CFR 1.175(f)(2)  allows for the identification of the reissuable error in the remarks only where a proper reissuable error was previously entered into the application. One of form paragraphs 14.01.01 through 14.01.03 may be used. See MPEP § 1414.”

Claims 55-75 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

It is noted that the patent being reissued, 8,002,798 is a continuation in part of application 10/868,075, filed on June 15, 2004, which predates the April, 28, 2005 filing of Pond and the August 12, 2004 filing of Baynham. However, the ‘075 application is not seen to support the current claims. The ‘075 application did not disclose a first and second blade wherein each of the first and second blades are detachable from the connecting element by tilting the respective blade to move the proximal end of the respective blade laterally with respect to an axis positioned between the first and second blades. The ‘075 application uses an inner and outer cannula each having blade portions integral with a bridging portion to produce cylinders with longitudinal openings, but not two blades which can tilt. The same is true of provisional application 60/518,580. The two removable blade configuration was first filed by applicant as provisional application 60/682,783 filed May 19, 2005, making May 19, 2005 the effective filing date of the current claims.

Claim(s) 55-59,66,68-72,74 and 75 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Pre-Grant Publication 2006/0247658 to Pond, Jr. et al (hereinafter “Pond”).
	Pond discloses a system for providing access to a spine of a patient (abstract). The system comprises a connecting element (30) implantable in a vertebra of the spine and configured to receive an implant (110). A first blade and a second blade (20) each have a distal end (26, the reference reverses proximal and distal relative to the current claim terminology) forming a docking element (22) to secure to the connecting element and a proximal end (28) designed to extend through an incision in the skin of the patient while the distal end is secured to the connecting element when the connecting element is implanted in the spine (see figures 15-17). Each of the blades are detachable from the connecting element by tilting the respective blade to move the proximal end of the respective blade laterally with respect to an axis positioned between the first and second blade (paragraph 34 describes the removal of the blades including the use of a removal tool that can be “rocked to facilitated removal of the extender 20 from the bone anchor 30.” Rocking is seen to encompass tilting.).
	In regard to claim 56, Pond uses pedicle screw 34 and head 32 is seen as a cage coupled thereto to hold implant 110. In regard to claim 57, paragraph 37 establishes that the implant can be a rod. In regard to claim 58, Pond uses set screw 96 to keep the implant (rod) in place. Paragraph 30 states that the anchor 30 can comprise a multi-axial screw. In regard to claim 59, side portions 46 and raised tab portions 48 are abutment members to maintain the blades in a substantially parallel relationship. In regard to claim 66, the ends of the blades of Pond include a clip 22 on each blade so they can be independently secured to and removed from the connecting portion 30. In regard to claim 68, the aforementioned rocking is seen to include tilting the respective blade toward the axis. In regard to claim 69, figures 3 and 4 show arcuate profiles for the blades. In regard to claim 70, figure 19 shows multiple connecting elements with the blades still attached during a surgical procedure fastening a rod (implant) between the multiple connecting elements. In regard to claim 71, the above discussion of claim 55 discusses the structural aspects and paragraphs 36 and 37 of Pond discuss the method of using the device in a surgical procedure including all of the claimed steps. In regard to claim 72, Pond uses pedicle screw 34 and head 32 is seen as a cage coupled thereto to hold implant 110. In regard to claim 74, the aforementioned rocking is seen to include tilting the respective blade toward the axis. In regard to claim 75, side portions 46 and raised tab portions 48 are abutment members to maintain the blades in a substantially parallel relationship.

Claim(s) 55-61,64,65 and 68-75 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Pre-Grant Publication 2006/0036252 to Baynham et al (hereinafter “Baynham”).
	Baynham discloses a system for providing access to a spine of a patient (abstract). The system comprises a connecting element (40) implantable in a vertebra of the spine and configured to receive an implant (17). A first blade (32) and a second blade (33) each have a distal end (frangible portion 57) forming a docking element (14) to secure to the connecting element and a proximal end designed to extend through an incision in the skin of the patient while the distal end is secured to the connecting element when the connecting element is implanted in the spine (paragraph 28 states that a tool is inserted through the tabs to drive the screw into the bone, meaning that the tabs connect the connector being fastened to the spine to the area outside the patient). Each of the blades are detachable from the connecting element by tilting the respective blade to move the proximal end of the respective blade laterally with respect to an axis positioned between the first and second blade (such a movement will break the frangible portion 57, as intended once the connecting element and the rod are fastened).
	In regard to claim 56, Baynham uses pedicle screw 11 and head 40 is seen as a cage coupled thereto to hold spinal rod 17. In regard to claim 57, paragraph 20 establishes that the implant can be a spinal rod. In regard to claim 58, Baynham uses set screw 16 (paragraphs 6 and 20) to keep the rod in place. The title of the invention is “Polyaxial Screw”.  In regard to claim 59, guide or locking ring 15 engages both blades and maintains them in a substantially parallel relationship. Paragraph 26 states that the guide ring 15 slides down the tabs once they are in place, as claimed in claim 60. In regard to claim 61, paragraph 27 states that the guide ring is secured in place. In regard to claim 64, each of the blades is integrally joined with the connecting element through frangible portion 57. In regard to claim 65, the frangible portions 57 are shown as necked-down regions which will fracture in response to a threshold force.  In regard to claim 68, the frangible portions can be broken by tilting the respective blade toward the axis. In regard to claim 69, figures 1 and 6 show arcuate profiles for the blades. In regard to claim 70, paragraph 26 states that a rod can be secured between the tabs of several of the disclosed screws. In regard to claim 71, the above discussion of claim 55 discusses the structural aspects and paragraphs 26-30 of Pond discuss the method of using the device in a surgical procedure including all of the claimed steps. In regard to claim 72, Baynham uses polyaxial screw 11 and head 40 is seen as a cage coupled thereto to hold implant 17. In regard to claim 73, the frangible portions 57 integrally joins the blades and the connecting element and will fracture when the blades 32 and 33 are tilted. In regard to claim 74, the frangible portions can be broken by tilting the respective blade toward the axis. In regard to claim 75, guide or locking ring 15 engages both blades and maintains them in a substantially parallel relationship. 

Claim(s) 55-58,66-72 and 74 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US Pre-Grant Publication 2005/0192570 to Jackson (hereinafter “Jackson”).
	Jackson discloses a system for providing access to a spine of a patient (abstract). The system comprises a connecting element (6) implantable in a vertebra of the spine and configured to receive an implant (4). A first blade and a second blade (10) each have a distal end forming a docking element (attachment structure 113) to secure to the connecting element and a proximal end designed to extend through an incision in the skin of the patient while the distal end is secured to the connecting element when the connecting element is implanted in the spine (see figures 12-16). Each of the blades are detachable from the connecting element by tilting the respective blade to move the proximal end of the respective blade laterally with respect to an axis positioned between the first and second blade (Figures 7-11 and paragraph 50).
	In regard to claim 56, Jackson uses pedicle screw 6 and arms 74 and 75 are seen to form a cage to hold implant 4. In regard to claim 57, paragraph 1 establishes that the implant can be a rod. In regard to claim 58, Jackson uses enclosure 52 which is threaded to form a set screw to keep the implant (rod) in place. Paragraph 42 states that the screw 6 is a polyaxial type bone screw. In regard to claim 66, the ends of the blades of Jackson include attachment structure 113 on each blade so they can be independently secured to and removed from the connecting portion 6. In regard to claim 67, figures 7-11 show tabs 114 forming a docking element on the blades which are insertable into slots 78 in the connecting element. In regard to claim 68, figures 7 and 9 show the tilting of the blades to detach them from the connecting element. In regard to claim 69, figures 3 and 4 show arcuate profiles for the blades. In regard to claim 70, figures 12-16 show multiple connecting elements with the blades still attached during a surgical procedure fastening a rod (implant) between the multiple connecting elements. In regard to claim 71, the above discussion of claim 55 discusses the structural aspects and paragraphs 57-65 of Jackson discuss the method of using the device in a surgical procedure including all of the claimed steps. In regard to claim 72, Jackson uses pedicle screw 6 and arms 74 and 75 are seen to form a cage to hold implant 110. In regard to claim 74, figures 7 and 9 show the tilting of the blades to detach them from the connecting element. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 55-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55-59 and 62-77 of U.S. Patent No. RE45,676. Although the claims at issue are not identical, they are not patentably distinct from each other because The current system is designed to perform the earlier claimed method and the earlier claimed method cannot be performed without the current system. Claim 55 of the ‘676 reissue requires implanting a first connecting element through a first incision in the skin of the patient and into a first vertebra of the spine (current claim 55 requires “a connecting element implantable in a vertebra of the spine” and “the first and second blades being dimensioned such that the proximal end of each of the first and second blades extends proximally through a first incision in the skin of the patient”) with a first blade and a second blade coupled to the first connecting element so that each of the first and second blades extend proximally therefrom through the first incision (“a first blade and a second blade”), the first and second blades being positioned adjacent to one another to provide a first longitudinal pathway therealong between the first and second blades; moving an implant into engagement with the first connecting element through at least a portion of the first longitudinal pathway (“each of the first and second blades having a distal end and a proximal end, the distal end of each of the first and second blades forming a docking element that secures the respective blade to the connecting element such that the first and second blades extend proximally from the connecting element along an axis positioned between the first and second blades”); and independently uncoupling the first and second blades from the first connecting element and independently removing the first and second blades from the body of the patient while the first connecting element remains implanted in the first vertebra (“the first and second blades are detachable from the connecting element”). Thus, the claims of the ‘676 reissue claim a method that is performed using the current apparatus. Such changes are considered obvious to an ordinary practitioner in the art in that the two sets of claims are not patentably distinct. The same is true of the dependent claims. 

Claims 55-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55- 82 of U.S. Patent No. RE47,348. Although the claims at issue are not identical, they are not patentably distinct from each other. The current claims are broader in scope than the earlier claims of the ‘348 patent and would dominate then if allowed without a terminal disclaimer. Both claim a system for providing access to a spine of a patient so an implant can be fastened and including blades to provide the access with the blades being removable to leave the connecting element in place to secure the implant. 
As such, a terminal disclaimer should be filed to ensure that the two reissues cannot be independently licensed or sold. 

Claims 55-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55-81 of U.S. Patent No. RE46,432. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure of the current claims are required to perform the method of the ‘432 reissue. Claim 55 of the ‘432 reissue requires implanting a first connecting element through a first incision in the skin of the patient and into a first vertebra of the spine (current claim 55 requires “a connecting element implantable in a vertebra of the spine” and “the first and second blades being dimensioned such that the proximal end of each of the first and second blades extends proximally through a first incision in the skin of the patient”) with a first passageway device formed as a single piece with the first connecting element so that the first passageway device extends proximally from the implanted first connecting element through the first incision (“each of the first and second blades having a distal end and a proximal end, the distal end of each of the first and second blades forming a docking element that secures the respective blade to the connecting element such that the first and second blades extend proximally from the connecting element along an axis positioned between the first and second blades”, the forming of the unit as a single piece is seen as obvious integration of disclosed parts), the first passageway device providing a first longitudinal passageway therealong, (“the first and second blades extend proximally from the connecting element along an axis positioned between the first and second blades, the first and second blades being dimensioned such that the proximal end of each of the first and second blades extends proximally through a first incision in the skin of the patient while the distal end of the respective blade is secured to the connecting element when the connecting element is implanted in the vertebra of the spine”); moving an implant into engagement with the first connecting element through at least a portion of the first longitudinal passageway; (above; fracturing a frangible portion between the first passageway device and the first connecting element; (wherein the first and second blades are detachable from the connecting element”) and removing the first passageway device from the body of the patient while the first connecting element remains implanted in the first vertebra (above).
Thus, the claims of the ‘432 reissue claim a method that requires the current structure to be performed, while the current structure is designed to perform the earlier claimed method.


Claims 55-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55-79 of U.S. Patent No. RE48376. Although the claims at issue are not identical, they are not patentably distinct from each other because the structure of the current claims are required to perform the method of the ‘376 reissue. Claim 55 of the ‘376 reissue requires: securing a first connecting element to a first vertebra of a spine of a patient's body, ( the current claim 55 requires “a connecting element implantable in a vertebra of the spine and configured to receive an implant”) the first connecting element having a first passageway device formed as a single piece with the first connecting element and extending proximally therefrom, such that the first passageway device extends proximally from the secured first connecting element through a first incision in the skin of the patient, (“the first and second blades extend proximally from the connecting element along an axis positioned between the first and second blades, the first and second blades being dimensioned such that the proximal end of each of the first and second blades extends proximally through a first incision in the skin of the patient while the distal end of the respective blade is secured to the connecting element when the connecting element is implanted in the vertebra of the spine”) the first passageway device defining a first longitudinal passageway therein extending along a central longitudinal axis of the first passageway device; inserting a leading end of a rod into the body of the patient through the first incision in the skin; moving the leading end of the rod underneath an unbroken portion of the skin on a first side of the first passageway device; securing the rod to the first connecting element; fracturing a frangible portion between the first passageway device and the first connecting element(“the first and second blades are detachable from the connecting element”); and removing the first passageway device from the body of the patient while the first connecting element remains implanted in the first vertebra. The current claim 55 does not include the rod, but the written description makes it clear that the connecting element is designed to receive a rod and the rod is claimed in dependent claims 56-58. Thus, the claims of the ‘376 reissue claim a method that is performed using the current apparatus. Such changes are considered obvious to an ordinary practitioner in the art in that the two sets of claims are not patentably distinct. The same is true of the dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOERRLER whose telephone number is (571)272-4807. The examiner can normally be reached M-F, 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C DOERRLER/            Reexamination Specialist, Art Unit 3993                                                                                                                                                                                            
Conferees: /JAK/ /E.D.L/                                        SPRS, Art Unit 3993